Citation Nr: 0533379	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to April 8, 1942, and from May 1945 to November 
1945.  He died in February 1993 and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Although the December 2002 rating decision considered the 
issue of entitlement to service connection for the cause of 
the veteran's death on the merits, the Board in December 2003 
was required to determine whether new and material evidence 
had been presented because the claim has been previously 
disallowed in April 2001.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  In a December 2004 decision the 
Board determined that new and material evidence had been 
submitted to reopen the claim but remanded the issue of 
service connection for the cause of the veteran's death on 
the merits for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in the Philippine Commonwealth Army 
from November 1941 to April 8, 1942, and from May 1945 to 
November 1945.  

4.  The veteran's recognized active service does not include 
status as a prisoner-of-war (POW) from April 10, 1942, to 
April 15, 1942, but there is a reasonable basis for 
questioning the finding of the service department that the 
veteran was not a POW.  

5.  The veteran died in February 1993 of a cerebrovascular 
accident due to hypertension and at the time of the veteran's 
death service connection was not in effect for any 
disability.  

6.  With the favorable resolution of doubt the medical 
evidence shows that the veteran's terminal hypertension is 
related to his internment as a POW.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1103, 1110, 
1112, 1113, 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

Here, since the Board is granting the claim for service 
connection for the cause of the veteran's death there can be 
no possible prejudice to the appellant in going ahead and 
adjudicating this claim because, even if there has not been 
compliance with the VCAA (either insofar as the timing or 
even content of the VCAA notice), this is merely 
inconsequential and, therefore, no more than harmless error.  
See, too, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II). 

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 C.F.R. § 3.1(y) (2004).  The VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war unless a 
reasonable basis exists for questioning it.  Such findings 
shall be accepted only when detention or internment is by an 
enemy government or its agents.  38 C.F.R. § 3.1(y)(1) 
(2004).  In all other situations, including those in which VA 
cannot accept the service department findings, the following 
factors shall be used to determine prisoner of war status: 
(i) To be considered a former prisoner of war, a 
serviceperson must have been forcibly detained or interned 
under circumstances comparable to those under which persons 
generally have been forcibly detained or interned by enemy 
governments during periods of war.  Such circumstances 
include, but are not limited to, physical hardships or abuse, 
psychological hardships or abuse, malnutrition, and 
unsanitary conditions.  Each individual member of a 
particular group of detainees or internees shall, in the 
absence of evidence to the contrary, be considered to have 
experienced the same circumstances as those experienced by 
the group.  38 C.F.R. § 3.1(y)(2)(i) (2004.  

Active service of a Regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following a period of active duty, or a period of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer.  In those 
cases where following release from active duty as set forth 
in paragraph (a) of this section, the veteran is factually 
found by the VA to have been injured or killed by the 
Japanese because of anti-Japanese activities or his or her 
former service in the Armed Forces of the United States, such 
injury or death may be held to have been incurred in active 
service for VA purposes.  Determinations shall be based on 
all available evidence, including service department reports, 
and consideration shall be given to the character and length 
of the veteran's former active service in the Armed Forces of 
the United States.  38 C.F.R. § 3.41(b)(2004) (formerly 
38 C.F.R. § 3.9(b)).  

Generally, a service department determination as to an 
individual's service shall be binding on VA unless a 
reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. 
App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Regulations also provide that VA shall accept the findings of 
the appropriate service department that a person was a 
prisoner-of-war during a period of war unless a reasonable 
basis exists for questioning it.  38 C.F.R. § 3.1(y).  Under 
38 C.F.R. § 3.1, however, VA is not required to follow the 
service department's findings that the veteran was not a POW.  
Young, 4 Vet. App. 106; VAOPGCPREC 14-94.  VA may utilize 
other evidence to establish the conclusion of a Philippine 
veteran's period of service.  If the appropriate evidence is 
not submitted, the claim fails due to the absence of legal 
merit or lack of entitlement under the law and, as such must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The Board does note that the opinion of the 
General Counsel addresses Regular Philippine Scout service 
and service in the Philippine Commonwealth Army, rather than 
recognized guerrilla service.  

In VAOGCPREC 14-94 it was concluded that in determining for 
veterans' benefit eligibility for active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces, VA is 
not bound by a service-department certification as to the 
ending date of the veteran's period of active duty.  Rather, 
VA may include a period spent in a prisoner-of-war status in 
determination of the veteran's period of active service, if 
the veteran was detained or interned by the enemy 
"immediately following a period of active duty."  The phrase 
"immediately following a period of active duty," may be 
construed as referring to an event following closely after a 
period of active duty, directly related to that duty, and 
occurring before the veteran performed activities not related 
to active military duty.  VA is not bound in determining a 
period of active service by a service-department finding of 
pay entitlement under the Missing Persons Act, as amended. 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Furthermore, 38 C.F.R. § 3.312(c)(4) provides that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  But, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this particular 
situation, though, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, 
of a progressive or debilitating nature.  

Under longstanding law, if a veteran is a former prisoner of 
war who was interned or detained for not less than 30 days, 
certain diseases would be service connected if manifest to a 
degree of 10 percent or more at any time after discharge from 
active military service, even though there is no record of 
such disease during service. Those diseases are: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; and 
peptic ulcer disease.  38 U.S.C.A. §§ 1112(b) (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2004).  The term "beriberi 
heart disease" includes ischemic heart disease in a former 
prisoner of war who experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) (Note).  

The Board notes that Public Law No. 108-183, § 201, enacted 
on December 16, 2003, amended 38 U.S.C.A. §§ 1112(b) to 
remove the minimum-30-day POW requirement for certain 
disabilities.  Those diseases are a psychosis, any anxiety 
state, dysthymic disorder (or a depressive neurosis), organic 
residuals of frostbite, if VA determines the veteran was 
detained or interned in climatic conditions consistent with 
the occurrence of frostbite, and post-traumatic stress 
disorder (PTSD).  38 U.S.C.A. § 1112(b)(1)(A) and (b)(2)(A) 
thru (E).  

Otherwise, those diseases becoming manifest in a POW who was 
interned for not less than 30 days are avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, cirrhosis of the liver, peripheral 
neuropathy except whether directly related to infectious 
causes, irritable bowel syndrome (IBS), and peptic ulcer 
disease (PUD).  38 U.S.C.A. § 1112(b)(1)(B) and (b)(3)(A) 
thru (K).  

In addition, the Secretary of Veterans Affairs has issued an 
interim final rule amending 38 C.F.R. § 3.309(c), effective 
October 7, 2004, to add arteriosclerotic heart disease, 
hypertensive vascular disease, and stroke to the presumptive 
disability list for former POWs.  See 69 Fed. Reg. 60,083- 
60,090 (Oct. 7, 2004).  

The interim final rule added atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia) to the list 
of presumptive diseases for POWs with less than 30 days of 
internment.  

The amended regulation also eliminated the requirement that a 
POW must have experienced localized edema in captivity as a 
foundation for a claim for beriberi or ischemic heart 
disease.  The interim final rule was subsequently affirmed as 
a final rule.  See 70 Fed. Reg. 37,040 - 37,042 (June 28, 
2005).  

Analysis

The determinative question that must be resolved in the 
present matter is whether the record has established that the 
veteran had status as a former POW as defined by statutes and 
regulations.  See 38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  
The veteran claimed that he was a POW from April 10, 1942, 
through April 15, 1942.  

The veteran served in the Philippine Commonwealth Army from 
November 1941 to April 8, 1942, and from May 1945 to November 
1945.  

The veteran died in February 1993 of a cerebrovascular 
accident due to hypertension and at the time of the veteran's 
death service connection was not in effect for any 
disability.  

In May 1992 Dr. Castillo stated that he had served with the 
veteran during the veteran's period of captivity as a 
prisoner of war of the Japanese government.  The physician 
also recollected that the veteran experienced malaria and 
malnutrition during his period of captivity.  

In September 1972 Dr. Ramos reported having treated the 
veteran in September 1972 for hypertension.  

In April 2003 Dr. Alidio listed various disorders for which 
he had treated the veteran from July 1966 to February 1986 
and also stated that the list was based on a review of the 
available treatment records still remaining in his 
possession.  This list included having treated the veteran 
for hypertension since July 1966.  It was further reported 
that the veteran initially developed bouts of dizziness, 
headaches, nausea, vomiting, blurred vision, and tinnitus in 
early 1944 which had been diagnosed and treated as 
hypertension by "an unknown UAFFE - Guerilla doctor."  He 
had had similar attacks after each combat mission such that 
his commanding officer had ordered him to refrain in joining 
any further combat missions.  

In light of this medical information, a medical opinion was 
obtained in May 2005.  It was stated that the cause of the 
veteran's death was his cerebrovascular accident (CVA) which 
was at least as likely as not related to his hypertension.  
In turn, his hypertension was at least as likely as not 
related to his POW episode, if this could be confirmed.  
Otherwise, it was less likely as not related to military 
service.  It was further stated (after a review of the 
evidence in the claim file) that the veteran's malnutrition 
and leg edema were presumptive evidence for a diagnosis of 
beriberi, which was generally noted among POWs and had been 
the source of beriberi heart disease residuals in later life 
which manifested as hypertension, arrhythmia, and heart 
enlargement.  His hypertension and claimed heart enlargement 
were likely related to his beriberi if he was a POW, and the 
CVA as the cause of death was likely from his hypertension.  
His hypertension could also have been from other causes if 
the POW history, based on affidavits and the veteran's 
statement, did not constitute proof of the POW status.  
Familial history, age or secondary causes of hypertension 
leading to a CVA might have been the likely etiology if the 
POW status was never present and, if so, it was less likely 
related to service, since his discharge examination in 1945 
revealed a normal blood pressure reading, normal heart, and 
normal lungs, by examination.  

ARCEN Form 632 verifies the veteran's military service, as 
stated above, but indicates that the veteran's alleged POW 
status from April 9, 1942, to April 15, 1942, was not 
supported.  

A February 1947 Affidavit for Philippine Army Personnel 
states that the veteran was captured but escaped during 
service.  Specifically, it was reported that he was captured 
and was a POW from April 10, 1942, until April 15, 1942, and 
escaped on April 16, 1942.  

Since 1947 the veteran has insistently maintained that he was 
in fact a POW in April 1942.  This is now confirmed by a 
service comrade who was interned with him and purportedly 
treated him.  Moreover, the internment began on the 10th of 
April, only two days after his currently certified 
termination of his first period of service on April 8th.  
There is no evidence that during that two day interval he had 
commenced any civilian employment or activities.  So, this 
was "immediately following a period of active duty" within 
the meaning of the regulation for determining whether he was 
a POW.  See VAOGCPREC 14-94.  

The Board is aware that the recently obtained medical opinion 
did not address the relatively short time of the veteran's 
internment, i.e., a period of only 10 days, in relation to 
his have developed beriberi while a POW.  

Nevertheless, with the resolution of doubt in favor of the 
appellant, because hypertensive vascular disease (including 
hypertensive heart disease) are now presumptive diseases for 
POWs who had even less than 30 days internment, and because 
there is also evidence from a physician suggesting the actual 
presence of hypertension during service, the veteran's 
claimed cardiovascular disability filed in 1956 and medical 
evidence of continuous treatment for hypertension since at 
least 1966, the Board concludes that the veteran was a POW 
and that the veteran's fatal hypertension is related to his 
having been a POW.  

Accordingly, service connection for the cause of the 
veteran's death is warranted.  





ORDER

The claim for service connection for the cause of the 
veteran's death is granted.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


